2 N.Y.2d 764 (1956)
In the Matter of Niagara Mohawk Power Corporation, Respondent-Appellant,
v.
George W. Wanamaker, as Director of Erie County Sales Tax, Appellant-Respondent.
Court of Appeals of the State of New York.
Argued October 9, 1956.
Decided November 15, 1956.
Elmer R. Weil, County Attorney (Maurice J. Rumizen and John S. Ryan of counsel), for appellant-respondent.
Daniel G. Yorkey, James A. O'Neill, Alexander C. Cordes and Donald F. Runyan for respondent-appellant.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, without costs; no opinion.